DETAILED ACTION
The present Office Action is responsive to the Amendment received on October 19, 2021.	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Remark
Claim 11 is canceled.
Claims 14-20 remain from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (i.e., Group); and claims 6 and 7 (i.e., non-elected species B), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 12, 2021.
Ms. Carin Miller was contacted on December to resolve the below issues via telephone.  No further response was made by Ms. Miller.
Therefore, the present Office Action contains at least one rejection which is not necessitated by Applicants’ amendment and therefore is made, Non-Final.

Information Disclosure Statement
	The IDS received on October 19, 2021 is proper and is being considered by the Examiner.
	The IDS was received with the fee under 37 CFR 1.17(p).
Claim Objections
The objection made to claim 1 for the informalities noted in the Office Action mailed on July 19, 2021 is withdrawn in view of the Amendment received on October 19, 2021.
Claim Rejections - 35 USC § 112
The rejection of claim 5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, made in the Office Action mailed on July 19, 2021 is withdrawn in view of the Amendment received on October 19, 2021.
The rejection of claims 1-5, 8-10, 12, and 13 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, made in the Office Action mailed on July 19, 2021 is withdrawn in view of the Amendment received on October 19, 2021.
Rejection – New Grounds
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10, 12, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
Claim 1 recites the phrase, “the second oligonucleotide primer of at least one of the one more second primer pairs has a sequence according to SEQ ID Number 5 or both”.  The underlined phrase, “second primer pairs” lacks a proper antecedent basis.
It would appear that the second primer of SEQ ID Number 5 is a reverse primer that works in conjunction with the first primer of SEQ ID Number 4 which is a forward primer.
In addition, it is unclear what is meant by the word, “both” at the end of the subject phrase as a single entity of primer can have only one sequence (either SEQ ID number 4 or 5, not both).
The Office suggests amending the subject-phase to recite, “the second oligonucleotide of at least one of the one or more first primer pairs has a sequence according to SEQ ID NO: 5”.
Claims 2-10, 12, and 13 are indefinite by way of their dependency on claim 1.

Claim Rejections - 35 USC § 101
The rejection of claims 1-5, 8-10, 12, and 13 under 35 U.S.C. 101 because the claimed invention is directed to the law of nature without significantly more, made in 
Claim Rejections - 35 USC § 102
The rejection of claims 1, 9, 12, and 13 under 35 U.S.C. 102(a)(1) as being anticipated by Jaroenlak et al. (PLoS One, November 10, 2016, vol. 11, no. 11, e0166320, pages 1-15), made in the Office Action mailed on July 19, 2021 is withdrawn in view of the Amendment received on October 19, 2021.

Claim Rejections - 35 USC § 103
The rejection of claims 2-5 under 35 U.S.C. 103 as being unpatentable over Jaroenlak et al. (PLoS One, November 10, 2016, vol. 11, no. 11, e0166320, pages 1-15) in view of Liu et al. (Journal of Invertebrate Pathology, 2018, vol. 151, pages 191-196), made in the Office Action mailed on July 19, 2021 is withdrawn in view of the Amendment received on October 19, 2021.
The rejection of claims 3, 8, and 10 under 35 U.S.C. 103 as being unpatentable over Jaroenlak et al. (PLoS One, November 10, 2016, vol. 11, no. 11, e0166320, pages 1-15) in view of Liu et al. (Journal of Invertebrate Pathology, 2018, vol. 151, pages 191-196), as applied to claims 2-5 above, and further in view of Somchai et al. (Aquaculture Reports, 2016, vol. 3, pages 178-183) and Verweij et al. (Diagnostic Microbiology and Infectious Diseases, 2007, vol. 57, pages 163-167), made in the 

Conclusion
	All claims are rejected.
Claims are free of prior art and meets the patent eligibility requirement based on the current PEG.  
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        January 8, 2022
/YJK/